In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-170 CV

____________________


IN RE GEOCENTER, INC., GEOCENTER EXPLORATION, INC., 

AND SUKHDEV HYARE




Original Proceeding



MEMORANDUM OPINION 
	GeoCenter, Inc., GeoCenter Exploration, Inc., and Sukhdev Hyare filed this
petition for writ of mandamus.  Cynthia Hersey, Trustee of the Frank J. Hersey Family
Trust, Justin Hersey and Travis Hersey joined the petition.  We requested a response from
the real parties in interest.  On April 10, 2007, the relators notified the Court that the
underlying case settled and that they were no longer requesting mandamus relief from the
Court.  No objection has been filed.
	Accordingly, the stay orders entered March 30, 2007, and April 11, 2007, are
vacated and this original proceeding is dismissed without reference to the merits.
	WRIT DISMISSED.
								PER CURIAM


Opinion Delivered May 10, 2007 
Before Gaultney, Kreger, and Horton, JJ.